DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Pin Species I, and Seat Species IV in the reply filed on March 25, 2020 is acknowledged.  The requirement for an election of species was withdrawn.
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2020.






Appeal
In view of the appeal brief filed on July 16, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH RINEHART/            Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                            







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites,
“at least one of the valve pin and the valve seat comprises an asymmetrical surface feature sized and shaped such that when the valve pin is displaced away from the seated configuration fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat”.  
The term “annular space” may be interpreted as a space bounded by two concentric circles.  This is consistent with the definition of the term as used in geometry, which is highly relevant to the present application with the claims directed to the geometry of the physical structure recited in the claims.  The interpretation is also consistent with the use of the term in the prior art.  See Hopkins ‘036 (US Patent Application Publication 2015/0004036 A1), Fig. 5 and various 
“the pressure of the fluid passing through the annular space 48 during operation by biasing valve pin 18 away from the central axis Aseat of the valve seat”
and dependent claim 2, which recites, 
“a housing defining a fluid outlet chamber, the valve seat positioned within the housing such that, when the valve pin is displaced away from the seated configuration, the annular space created between the engagement portion of the valve pin and the valve seat is in fluid communication with the fluid outlet chamber and an end of the valve pin is biased away from a centerline of the valve seat toward a sidewall of the housing within the confines of the valve pin receiving aperture.”
So, as disclosed in the present application, the fluid pressure biases the valve pin off the center line and the term “annular” is not used in the normal sense of the term.  Furthermore, there is no discussion whether the engagement portion of the valve pin does or does not engage the valve seat as the pin is biased off the centerline toward a sidewall of the housing (as is now argued).  Therefore, it is unclear what the scope of “annular space” encompasses.  It is unclear how much of a deviation from a space bounded by two concentric circles would be encompassed by the recited claim language (in the present application).  It is unclear what the difference is between the recited claim language (“annular space”) in the present application as opposed to Hopkins ‘036 (with a different inventor, but same applicant).  It is unclear if the scope of “annular space” 
	In light of the above, prior art will be applied to the claims with varying degrees of scope as the “annular space” limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13, 16-20 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US Patent Number 1,807,594), hereinafter “Hopkins ‘594”.
Re claim 1, Hopkins ‘594 discloses a regulator valve assembly comprising: a valve pin having an engagement portion with a tapered surface (8); and a valve seat having a valve pin receiving aperture defining a tapered surface (7) on the valve seat to sealingly mate with the engagement portion of the valve pin when the valve pin is seated against the valve seat in a seated configuration (see Figs. 1, 3, and 4), and wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (the seat has the asymmetrical surface) sized and shaped such that when the valve pin is displaced away from the seated configuration fluid flows through an annular space (not always completely surrounding the valve pin) created between the engagement portion of the valve pin and the valve seat (see page 2, lines 31-37). 

Re claim 12, Hopkins ‘594 discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat and is at most symmetric about only one plane of symmetry that includes a central axis of the valve seat (see Figs. 1, 3, and 4). 
Re claim 13, Hopkins ‘594 discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in the tapered surface of the valve seat (the asymmetrical feature is a cavity with respect to the tapered valve seat without the missing material). 
Re claim 16, Hopkins ‘594 discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is offset from a terminal end (e.g. top end) of the valve seat (see Figs. 1, 3, and 4). 
Re claim 17, Hopkins ‘594 discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature does not extend entirely through the valve seat (i.e., the top portion of seat 7 does not have the cut-out, asymmetric feature). 
Re claim 18, Hopkins ‘594 discloses the regulator valve assembly of claim 1.  Hopkins ‘594 is silent as to the asymmetrical surface feature being formed from a material removal process or an additive manufacturing process.  However, the patentability of a product does not 
Re claim 19, Hopkins ‘594 discloses the regulator valve assembly of claim 1 wherein, when the valve pin is displaced away from the seated configuration, the flow of fluid interacts with the asymmetric surface feature to cause an imbalance in hydrodynamic forces that disrupts an otherwise uniform flow path along a length of one side of the valve pin to bias an end of the valve pin away from a central axis of the valve seat (see page 2, lines 31-37). 
Re claim 20, Hopkins ‘594 discloses the regulator valve assembly of claim 1 wherein the valve seat includes a fluid inlet conduit that is in fluid communication with the valve pin receiving aperture, and wherein the valve pin is positioned to be exposed to a fluid having variable pressure within the fluid inlet conduit of the valve seat during operation such that, when the pressure of the fluid is sufficient to overcome a control force which biases the valve pin toward the seated configuration, the valve pin is forced to move away from the seated configuration to create the annular space, thereby allowing fluid to pass through the annular space and interact with the asymmetrical surface feature (i.e. when fluid pressure coming up from inlet 6 overcomes the spring force, the valve opens). 

Claims 1, 2, 5-7, 10, and 18-20 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fausek et alia (US Patent Number 1,716,722), hereinafter “Fausek”.
Re claim 1, Fausek discloses a regulator valve assembly comprising: a valve pin (10) having an engagement portion with a tapered surface (11); and a valve seat having a valve pin 
Re claim 2, Fausek discloses the regulator valve assembly of claim 1, further comprising: a housing defining a fluid outlet chamber (see Figs. I and III), the valve seat positioned within the housing such that, when the valve pin is displaced away from the seated configuration, the annular space created between the engagement portion of the valve pin and the valve seat is in fluid communication with the fluid outlet chamber and an end of the valve pin is biased away from a centerline of the valve seat toward a sidewall of the housing within the confines of the valve pin receiving aperture (see page 2, lines 24-34). 
Re claim 5, Fausek discloses the regulator valve assembly of claim 1 wherein the valve pin defines a central axis and the asymmetrical surface feature is formed in the valve pin and is at most symmetric about only one plane of symmetry that includes the central axis of the valve pin (see Figs. I-III). 
Re claim 6, Fausek discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in a side of the valve pin (any of indentation, depression, notch, or cavity reasonably describes concave face 16). 

Re claim 10, Fausek discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature extends to a terminal end of the valve pin (see Fig. II). 
Re claim 18, Fausek discloses the regulator valve assembly of claim 1.  Fausek is silent as to the asymmetrical surface feature being formed from a material removal process or an additive manufacturing process.  However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Re claim 19, Fausek discloses the regulator valve assembly of claim 1 wherein, when the valve pin is displaced away from the seated configuration, the flow of fluid interacts with the asymmetric surface feature to cause an imbalance in hydrodynamic forces that disrupts an otherwise uniform flow path along a length of one side of the valve pin to bias an end of the valve pin away from a central axis of the valve seat (see page 2, lines 24-34). 
Re claim 20, Fausek discloses the regulator valve assembly of claim 1 wherein the valve seat includes a fluid inlet conduit that is in fluid communication with the valve pin receiving aperture, and wherein the valve pin is positioned to be exposed to a fluid having variable pressure within the fluid inlet conduit of the valve seat during operation such that, when the pressure of the fluid is sufficient to overcome a control force which biases the valve pin toward the seated configuration, the valve pin is forced to move away from the seated configuration to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US Patent Application Publication 2015/0004036 A1), hereinafter “Hopkins ‘036” in view of Karl et alia (US Patent Number 8,814,140), hereinafter “Karl”.
Re claim 1, Hopkins ‘036 discloses a regulator valve assembly comprising: a valve pin having an engagement portion with a tapered surface; and a valve seat having a valve pin receiving aperture defining a tapered surface on the valve seat to sealingly mate with the engagement portion of the valve pin when the valve pin is seated against the valve seat in a seated configuration, and wherein at least one of the valve pin and the valve seat are sized and shaped such that when the valve pin is displaced away from the seated configuration fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat (see Figs. 1-5, and various citations in the specification, including claim 1).
Hopkins ‘036 does not disclose wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (sized and shaped such that when the valve pin is 
Karl discloses a regulator valve assembly comprising: a valve pin (2) having an engagement portion; and a valve seat having a valve pin receiving aperture defining a tapered surface (see Figs. 4 and 5) on the valve seat to sealingly mate with the engagement portion of the valve pin when the valve pin is seated against the valve seat in a seated configuration (see Figs. 4 and 5), and wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (the pin and seat does in Fig. 4 and the only the pin does in Fig. 5) sized and shaped such that when the valve pin is displaced away from the seated configuration and fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat (see col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the asymmetrical feature of Karl to the regulator valve assembly of Hopkins ‘036 in order to have the pressure create a decentering force during operation and prolong service life as taught by Karl (see col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).  
Re claim 2, the modified Hopkins discloses the regulator valve assembly of claim 1, further comprising: a housing defining a fluid outlet chamber, the valve seat positioned within the housing such that, when the valve pin is displaced away from the seated configuration, the annular space created between the engagement portion of the valve pin and the valve seat is in fluid communication with the fluid outlet chamber and an end of the valve pin is biased away from a centerline of the valve seat toward a sidewall of the housing within the confines of the 
Re claim 3, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat (see Karl, Fig. 4).  Hopkins ‘036 also discloses the tapered surface of the valve seat defined by the valve pin receiving aperture has a draft angle between about two and about five degrees at least in an immediate area next to the asymmetrical surface feature (see Hopkins ‘036, paragraph [0034]). 
Re claim 4, the modified Hopkins ‘036 disclose the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve pin (see Karl, Figs. 4 or 5) and wherein the tapered surface of the valve pin has a draft angle between about two and about five degrees at least in an immediate area next to the asymmetrical surface feature (see Hopkins ‘036, paragraph [0034]). 
Re claim 5, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 1 wherein the valve pin defines a central axis and the asymmetrical surface feature is formed in the valve pin and is at most symmetric about only one plane of symmetry that includes the central axis of the valve pin (see Karl, Figs. 4 or 5).  Additionally, or alternatively, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 6, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in a side of the valve pin (any of indentation, depression, notch, or cavity reasonably describes the concave face in Karl, Figs. 4 or 5). 

Re claims 8 and 9, the modified Hopkins ‘036 fails to disclose the asymmetrical surface feature is bound by a reference prism defined by the vertical reference plane and a semicircular outer edge of the valve pin projected along a height of the asymmetrical surface feature and the asymmetrical surface feature is offset from a terminal end of the valve pin.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 10, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 5, but fails to disclose the asymmetrical surface feature extends to a terminal end of the valve pin.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 11, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 5 wherein one or more annular grooves are provided on the tapered surface of the engagement portion of the valve pin (see Hopkins ‘036, Fig. 5), and wherein at least one of the annular grooves is positioned near the asymmetric surface feature (near is a relative term and read broadly and the asymmetric feature is near the tapered portion of the pin in Karl). 

Re claim 13, the modified Hopkins discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in the tapered surface of the valve seat (the asymmetrical feature is a cavity with respect to the tapered valve seat without the missing material). 
Re claims 14 and 15, the modified Hopkins is silent as to the asymmetrical surface feature being located entirely to one side of a vertical reference plane that includes a central axis of the valve seat and bisects the valve seat, and the asymmetrical surface feature being bound by a reference prism defined by the vertical reference plane and a semicircular outer edge of the valve seat projected along a height of the asymmetrical surface feature.  However, such a change in shape is considered an obvious variation within the scope of Karl as long as the resulting asymmetry results in the pin being fluid pressure biased to one side (see also, Karl, col. 4, lines 10-21).
Re claim 16, Hopkins ‘594 discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is offset from a terminal end of the valve seat (see Karl, Fig. 4). 
Re claim 17, Hopkins ‘594 discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature does not extend entirely through the valve seat (i.e., the bottom portion of the seat in Karl does not have the cut-out, asymmetric feature). 
Re claim 18, the modified Hopkins is silent as to the asymmetrical surface feature being formed from a material removal process or an additive manufacturing process.  However, the patentability of a product does not depend on its method of production. If the product in the 
Re claim 19, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein, when the valve pin is displaced away from the seated configuration, the flow of fluid interacts with the asymmetric surface feature to cause an imbalance in hydrodynamic forces that disrupts an otherwise uniform flow path along a length of one side of the valve pin to bias an end of the valve pin away from a central axis of the valve seat (see Karl, col. 1, lines 49-62, col. 2, lines 20-25, and col. 3, lines 34-43).
Re claim 20, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the valve seat includes a fluid inlet conduit that is in fluid communication with the valve pin receiving aperture, and wherein the valve pin is positioned to be exposed to a fluid having variable pressure within the fluid inlet conduit of the valve seat during operation such that, when the pressure of the fluid is sufficient to overcome a control force which biases the valve pin toward the seated configuration, the valve pin is forced to move away from the seated configuration to create the annular space, thereby allowing fluid to pass through the annular space and interact with the asymmetrical surface feature (i.e. when the fluid pressure coming up from the inlet overcomes the spring force, the valve opens). 

Claims 1-3 and 12-20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins ‘036 in view of Hopkins ‘594.
Re claim 1, Hopkins ‘036 discloses a regulator valve assembly comprising: a valve pin having an engagement portion with a tapered surface; and a valve seat having a valve pin receiving aperture defining a tapered surface on the valve seat to sealingly mate with the 
Hopkins ‘036 does not disclose wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (sized and shaped such that when the valve pin is displaced away from the seated configuration and fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat). 
Hopkins ‘594 discloses a regulator valve assembly comprising: a valve pin having an engagement portion with a tapered surface (8); and a valve seat having a valve pin receiving aperture defining a tapered surface (7) on the valve seat to sealingly mate with the engagement portion of the valve pin when the valve pin is seated against the valve seat in a seated configuration (see Figs. 1, 3, and 4), and wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (the seat has the asymmetrical surface) sized and shaped such that when the valve pin is displaced away from the seated configuration and fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat (see page 2, lines 31-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the asymmetrical feature of Hopkins ‘594 to the regulator valve assembly of Hopkins ‘036 in order to have the fluid pressure bias the valve pin against the side of the seat in order to reduce vibration and noise as taught by Hopkins ‘594 (see page 2, lines 31-37 and page 1, lines 30-39).  

Re claim 3, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat.  Hopkins ‘036 also discloses the tapered surface of the valve seat defined by the valve pin receiving aperture has a draft angle between about two and about five degrees at least in an immediate area next to the asymmetrical surface feature (see paragraph [0034]). 
Re claim 12, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve seat and is at most symmetric about only one plane of symmetry that includes a central axis of the valve seat (See Hopkins ‘594, Figs. 1, 3, and 4). 
Re claim 13, the modified Hopkins discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in the tapered surface of the valve seat (the asymmetrical feature is a cavity with respect to the tapered valve seat without the missing material). 
Re claims 14 and 15, the modified Hopkins is silent as to the asymmetrical surface feature being located entirely to one side of a vertical reference plane that includes a central axis of the valve seat and bisects the valve seat, and the asymmetrical surface feature being bound by 
Re claim 16, Hopkins ‘594 discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature is offset from a terminal end of the valve seat (See Figs. 1, 3, and 4). 
Re claim 17, Hopkins ‘594 discloses the regulator valve assembly of claim 12 wherein the asymmetrical surface feature does not extend entirely through the valve seat (i.e., the top portion of seat 7 does not have the cut-out, asymmetric feature). 
Re claim 18, the modified Hopkins is silent as to the asymmetrical surface feature being formed from a material removal process or an additive manufacturing process.  However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Re claim 19, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein, when the valve pin is displaced away from the seated configuration, the flow of fluid interacts with the asymmetric surface feature to cause an imbalance in hydrodynamic forces that disrupts an otherwise uniform flow path along a length of one side of the valve pin to bias an end of the valve pin away from a central axis of the valve seat (see Hopkins ‘594, page 2, lines 31-37). 
Re claim 20, the modified Hopkins discloses the regulator valve assembly of claim 1 wherein the valve seat includes a fluid inlet conduit that is in fluid communication with the valve . 

Claims 1, 2, 4-11 and 18-20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins ‘036 in view of Fausek.
Re claim 1, Hopkins ‘036 discloses a regulator valve assembly comprising: a valve pin having an engagement portion with a tapered surface; and a valve seat having a valve pin receiving aperture defining a tapered surface on the valve seat to sealingly mate with the engagement portion of the valve pin when the valve pin is seated against the valve seat in a seated configuration, and wherein at least one of the valve pin and the valve seat are sized and shaped such that when the valve pin is displaced away from the seated configuration fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat (see Figs. 1-5, and various citations in the specification, including claim 1).
Hopkins ‘036 does not disclose wherein at least one of the valve pin and the valve seat comprises an asymmetrical surface feature (sized and shaped such that when the valve pin is displaced away from the seated configuration and fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat). 

Re claim 2, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 1, further comprising: a housing defining a fluid outlet chamber, the valve seat positioned within the housing such that, when the valve pin is displaced away from the seated configuration, the annular space created between the engagement portion of the valve pin and the valve seat is in fluid communication with the fluid outlet chamber and an end of the valve pin is biased away from a centerline of the valve seat toward a sidewall of the housing within the confines of the valve pin receiving aperture (see Fausek, page 2, lines 24-34).
Re claim 4, the modified Hopkins ‘036 disclose the regulator valve assembly of claim 1 wherein the asymmetrical surface feature is formed in the valve pin (see Fausek) and wherein the tapered surface of the valve pin has a draft angle between about two and about five degrees at 
Re claim 5, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 1 wherein the valve pin defines a central axis and the asymmetrical surface feature is formed in the valve pin and is at most symmetric about only one plane of symmetry that includes the central axis of the valve pin (see Fausek, Figs. I-III). 
Re claim 6, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is an indentation, depression, notch, hole, aperture or cavity provided in a side of the valve pin (any of indentation, depression, notch, or cavity reasonably describes concave face 16 in Fausek). 
Re claim 7, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature is located entirely to one side of a vertical reference plane that includes the central axis of the valve pin and bisects the valve pin (shown most clearly in Figs. I and III of Fausek). 
Re claims 8 and 9, the modified Hopkins ‘036 fails to disclose the asymmetrical surface feature is bound by a reference prism defined by the vertical reference plane and a semicircular outer edge of the valve pin projected along a height of the asymmetrical surface feature and the asymmetrical surface feature is offset from a terminal end of the valve pin.  However, such a change in shape is considered an obvious variation within the scope of Fausek as long as the resulting asymmetry results in the pin being fluid pressure biased to one side.
Re claim 10, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 5 wherein the asymmetrical surface feature extends to a terminal end of the valve pin (see Fausek, Fig. II). 

Re claim 18, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 1.  The modified Hopkins ‘036 is silent as to the asymmetrical surface feature being formed from a material removal process or an additive manufacturing process.  However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Re claim 19, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 1 wherein, when the valve pin is displaced away from the seated configuration, the flow of fluid interacts with the asymmetric surface feature to cause an imbalance in hydrodynamic forces that disrupts an otherwise uniform flow path along a length of one side of the valve pin to bias an end of the valve pin away from a central axis of the valve seat (see Fausek, page 2, lines 24-34). 
Re claim 20, the modified Hopkins ‘036 discloses the regulator valve assembly of claim 1 wherein the valve seat includes a fluid inlet conduit that is in fluid communication with the valve pin receiving aperture, and wherein the valve pin is positioned to be exposed to a fluid having variable pressure within the fluid inlet conduit of the valve seat during operation such that, when the pressure of the fluid is sufficient to overcome a control force which biases the valve pin toward the seated configuration, the valve pin is forced to move away from the seated configuration to create the annular space, thereby allowing fluid to pass through the annular . 

Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive.
The arguments with respect to the previously applied prior art rejections are based on the limitation “at least one of the valve pin and the valve seat comprises an asymmetrical surface feature sized and shaped such that when the valve pin is displaced away from the seated configuration fluid flows through an annular space created between the engagement portion of the valve pin and the valve seat” (specifically the “annular space” limitation is argued).  A new rejection under 35 USC 112 is applied as the interpretation of the limitation cannot be ascertained with reasonable clarity.  The scope is apparently different than the manner it was used in applicant’s patent (US 8,814,140).  But it is unclear what the differences would be.  If “annular” permits some contact between the valve pin and the valve seat, then the previously applied rejections are proper.  Alternatively, a new obviousness rejection is applied with the Karl reference, which treats the term “annular space” in a manner in line with applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753